Exhibit 99.1 Quotient Limited Reports Results From Ongoing MosaiQ Performance Evaluation Studies and First Quarter Fiscal 2018 Financial Results • Latest performance evaluation studies confirm substantial concordance with predicate technologies for blood grouping and initial diseases screening applications • European field trials expected to be completed in CY17 • Record reagent revenues recorded during the quarter, exceeding guidance • Six new reagent products licensed by the FDA for sale in the U.S.
